Name: Commission Regulation (EEC) No 938/84 of 5 April 1984 amending Regulations (EEC) No 1880/83, (EEC) No 1881/83, (EEC) No 1882/83 and (EEC) No 1883/83 on standing invitations to tender as regards the time limits for the submission of tenders for the export of sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 96/ 18 Official Journal of the European Communities 6 . 4 . 84 COMMISSION REGULATION (EEC) No 938/84 of 5 April 1984 amending Regulations (EEC) No 1880/83 , (EEC) No 1881/83 , (EEC) No 1882/83 and (EEC) No 1883/83 on standing invitations to tender as regards the time limits for the submission of tenders for the export of sugar HAS ADOPTED THIS REGULATIONTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Article 1 Article 4 (3) of Regulation (EEC) No 1880/83 and Article 4 (3) of Regulation (EEC) No 1882/83 are hereby replaced by the following : '3 . By way of derogation from paragraph 2 (b), the period for submitting tenders which was to end on Wednesday 25 April and Wednesday 9 May 1984 shall end on Thursday 26 April and Thursday 10 May 1984 respectively, at 10.30 a.m .' Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regula ­ tion (EEC) No 606/82 (2), and in particular Articles 13 (2), 18 (5) and 19 (4) and (7) thereof, Having regard to Council Regulation (EEC) No 608 /72 of 23 March 1972 laying down rules to be applied in cases of considerable price rises on the world sugar ­ market (3), and in particular Article 1 ( 1 ) thereof, Article 2 The following second subparagraph is hereby added to Article 4 (2) of Regulations (EEC) No 1881 /83 and (EEC) No 1883/83 : 'By way of derogation from (b) of the first subpara ­ graph the period for submitting tenders which was to end on Wednesday 9 May 1984 shall end on Thursday 10 May 1984 at 10.30 a.m .' Whereas , pursuant to Commission Regulations (EEC) No 1880/83 , (EEC) No 1881 /83, (EEC) No 1882/83 and (EEC) No 1 883 /83 (4), the last two amended by Regulation (EEC) No 2343/83 (5), the Member States have been issuing partial invitations to tender for exports of sugar ; whereas for administrative reasons the dates of certain partial invitations to tender should be changed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Article 3 This Regulation shall enter into force on 6 April 1984. This Regulation shall- be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 April 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p. 4 . ( 2 ) OJ No L 74, 18 . 3 . 1982 , p. 1 . (') OJ No L 75, 28 . 3 . 1972 , p. 5 . ( 4 ) OJ No L 187 , 12 . 7 . 1983 , pp . 5 to 24 . O OJ No L 225 , 18 . 8 . 1983 , p. 12 .